Citation Nr: 0829792	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective from December 6, 2004.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran manifests Level II hearing in his right ear 
and Level IV in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 
 
Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake does not apply to initial rating 
claims because VA's notice obligation was satisfied when the 
RO granted the veteran's claim for service connection. 22 
Vet. App. 37 (2007).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, the 
Board finds that all obtainable evidence identified by the 
veteran relative to the issue on appeal has been obtained and 
associated with the claims folder.  In particular, the Board 
notes that the pertinent private records have been associated 
with the claims folder, including a November 2005 private 
audiological evaluation.  The veteran was also afforded VA 
examinations in March 2005 and November 2006.  In short, the 
Board finds that VA has satisfied its duty to assist to the 
extent possible under the circumstances by obtaining evidence 
relevant to the veteran's claim.  38 U.S.C.A. §§ 5103 and 
5103A. 


II.  Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The veteran is currently assigned a noncompensable disability 
evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
6100.
 
In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage 
evaluation is 30 percent. See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his bilateral hearing loss.  Having reviewed the complete 
record, the Board finds the most probative evidence of record 
to be the reports of audiological evaluations conducted in 
March 2005 and November 2006, which provide the audiometric 
findings necessary to evaluate the veteran's bilateral 
hearing loss under Diagnostic Code 6100.  The Board does 
observe that private medical records dated in November 2005 
include an audiological examination report; however, that 
report did not provide an interpretation of the audiometric 
readings contained on the graph.  As such, the November 2005 
findings do not provide the average puretone threshold for 
each ear, and thus, cannot be used in determining the 
appropriate evaluation. 
 
The March 2005 VA audiological evaluation revealed a pure 
tone threshold average of 48 decibels in the right ear and 53 
decibels in the left ear.  Speech recognition was found to be 
88 percent in the right ear and 80 percent in the left.  
These audiometric findings equate to level II hearing in the 
right ear and level IV hearing in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  When those values are applied to 
Table VII, it is apparent that the currently assigned 
noncompensable evaluation for the veteran's bilateral hearing 
loss is accurate and appropriately reflects his bilateral 
hearing loss under the provisions of 38 C.F.R. § 4.85.
 
Similarly, the November 2006 VA audiological evaluation 
revealed a pure tone threshold average of 54 decibels in the 
right ear and 60 decibels in the left ear.  Speech 
recognition was found to be 92 percent in the right ear and 
76 percent in the left.  Those results also correspond to 
Level I hearing in the right ear and Level IV hearing in the 
left ear.  When those values are applied to Table VII, it is 
once again apparent that the currently assigned 
noncompensable evaluation for the veteran's bilateral hearing 
loss is accurate and appropriately reflects his bilateral 
hearing loss under the provisions of 38 C.F.R. § 4.85.
 
The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
veteran does not have puretone thresholds of 55 decibels or 
more at each of the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz or a puretone threshold of 30 decibels or less at 
1,000 hertz and 70 decibels or more at 2,000 hertz.  

The Board is sympathetic to the appellant's assertion that 
his hearing has diminished since service and that he was told 
by a doctor that he would benefit from hearing aids.  
However, as discussed above, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  

38 C.F.R. § 4.85(a) sets forth the parameters under which an 
examination for hearing impairment for VA purposes must be 
conducted.  The regulation requires that the examination be 
performed by a state-licensed audiologist, and it must 
include both a controlled speech test (Maryland CNC) and a 
pure tone audiometry test.  In this case, the regulatory 
requirements for an examination for hearing purposes were met 
by the March 2005 and November 2006 VA examinations, and a 
mechanical application of the rating schedule to the results 
of those examinations show that the appellant's disability 
does not warrant a compensable evaluation.  
 
Furthermore, there are no contrary medical findings of record 
suggesting that the appellant's hearing loss meets the pure 
tone thresholds necessary for a compensable evaluation under 
DC 6100.  Thus, the benefit sought on appeal must be denied. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


